Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered March 26, 1985, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the pretrial lineup was not unduly suggestive. Although an age disparity existed among the participants in the lineup, we agree with the hearing court’s conclusion that this factor did not present a substantial risk of misidentification (see, People v Gairy, 116 AD2d 733). Moreover, the detective’s testimony regarding the description of the lineup participants did not constitute improper bolstering since his testimony was limited solely to the physical description of the lineup fillers and did not refer to the complainant’s identification of the defendant (cf., People v Trowbridge, 305 NY 471; People v Littlejohn, 72 AD2d 515).
We have reviewed the defendant’s remaining contentions and find them to be without merit or unpreserved for review. Mollen, P. J., Lawrence, Kunzeman and Sullivan, JJ., concur.